Citation Nr: 0734492	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-40 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back 
disability.  

2. Entitlement to a rating higher than 30 percent for a 
cervical spine disability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1962 to November 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2003 of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The claim for increase for a cervical spine disability is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1. In a decision, dated in September 2001, the RO denied the 
veteran's application to reopen the claim of service 
connection for a low back disability; after the veteran was 
notified of the adverse determination and of his appellate 
rights, he did not appeal the rating decision.

2. The additional evidence submitted since the rating 
decision in September 2001 by the RO, denying the veteran's 
application to reopen the claim of service connection for a 
low back disability, is either cumulative of evidence 
previously considered or does not raise a reasonable 
possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1. The rating decision in September 2001 by the RO, denying 
the application to reopen the claim of service connection for 
a low back disability, became final. 38 U.S.C.A. § 7105(c) 
(West 2002). 



2. The additional evidence presented since the rating 
decision in September 2001 by the RO is not new and material, 
and the claim of service connection for low back disability 
is not reopened.  38 U.S.C.A. § 5108 (West. 2002); 38 C.F.R. 
§§ 3.104, 3.156(a) (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2003, May and June 2004, and March 
2006.  The veteran was notified that new and material was 
needed to reopen the claim of service connection for a low 
back disability, that is, evidence not previously considered, 
which showed that the disability had onset during service.  
The notice included the type of evidence needed to 
substantiate the underlying claim of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.

The veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claim.  The notice included the general 
provisions for rating a disability and for the effective date 
of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004); of Kent v. Nicholson, 20 Vet. App. 1 
(2006) (notice of the evidence necessary to reopen the claim 
and the evidence necessary to establish the underlying claim 
for the benefit sought); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)(notice of the elements of the claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  



The timing error was cured by substantial content-complying 
VCAA notice and subsequent readjudication as evidenced by the 
supplemental statement of the case, dated in December 2005.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.)

To the extent that VCAA notice about the effective date and 
rating the disability came after the initial adjudication, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  As the claim 
to reopen is denied, no effective date or disability rating 
can be awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the timing error as to the effective date and the degree of 
disability assignable.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  On the application to reopen, a VA 
medical examination or medical opinion is not authorized 
unless new and material evidence is presented.  38 C.F.R. 
§ 3.159(c)(4)(iii).  As the veteran has not identified any 
additionally evidence pertinent to the claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim 
Evidence Previously Considered

Service connection was originally denied for a low back 
disability by the RO in a rating decision in April 1985.  

In subsequent rating decisions in May 1993 and December 1995, 
the RO determined that new and material evidence had not been 
submitted to reopen the claim.  The veteran did not appeal 
any of these rating decisions.  

In a rating decision in December 1999, the RO also determined 
that new and material evidence had not been submitted to 
reopen the claim.  On appeal of the rating decision by the RO 
in December 1999 to the Board, the Board in a decision in 
April 2001 held that the evidence was not new and material to 
reopen the claim.  

The evidence on record previously considered is summarized as 
follows. 

The service medical records show that in March 1969 the 
veteran was involved in a vehicle accident, sustaining an 
injury of the cervical spine for which service connection has 
been granted, but there was no complaint or finding of a low 
back abnormality.  In October 1969, the veteran did complain 
of low back pain of several days' duration.  In December 
1969, the veteran complained of cervical pain and back pain.  
In January 1970, the veteran was evaluated by a neurologist 
for complaints of recurrent neck and back pain since his 
vehicle accident, but no low back disability was identified 
then or on the subsequent separation examination.

After service, VA records disclose that in March 1985 X-rays 
revealed degenerative disc disease at L5-S1, namely, a 
transitional lumbar vertebra with asymmetrical  sacralization 
of the L5, which was congenital in origin. 

In the rating decision of April 1985, the RO, noting 
veteran's complaint of back pain several months after the 
vehicle accident in service and the absence of degenerative 
changes involving the lumbosacral spine during service, 
determined that a chronic low back condition was not shown 
during service and denied the claim of service connection for 
a low back disability. 

VA records from March 1986 to August 1993 document the 
veteran's complaints of low back problems on several 
occasions.  In June 1991, X-rays revealed hypertrophic 
spurring at involving the L3 and L5.  

Application to Reopen

The veteran's current application to reopen the claim was 
received in August 2002. 

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented. 38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence

The evidence associated with the record subsequent to the 
rating decision by the RO in September 2001 consists of VA 
records, dated in 2004, documenting degenerative arthritis, 
degenerative disc disease, and a transitional vertebra by 
X-ray, and several statements by the veteran attributing his 
low back disability to the in-service vehicle accident. 



Analysis 

As for the VA records, documenting degenerative arthritis, 
degenerative disc disease, and a transitional vertebra by X-
ray, the evidence is not new and material as it is 
cumulative, that is, supporting evidence of previously 
considered evidence, namely, degenerative changes of the 
lumbar spine which has been previously considered and 
rejected, and cumulative evidence does not meet the standard 
of new and material evidence under 38 C.F.R. § 3.156.

As for the veteran's statements in which he relates his 
current low back disability to the vehicle accident in 
service, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108 and 
therefore the statements do not raise a reasonable 
possibility of substantiating the claim.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

As the additional evidence is not new and material, the claim 
is not reopened.


ORDER

As new and material evidence has not been presented, the 
claim of service connection for a low back disability is not 
reopened and the appeal is denied.  


REMAND

The service-connected cervical spine disability is currently 
rated 30 percent on the basis of limitation of motion. 

Under the provisions of 38 C.F.R. § 4.71, Diagnostic Code 
5285, in effective at the time the veteran filed his claim in 
August 2002, an additional 10 percent rating was assignable 
for a demonstrable deformity of a vertebral body. 



The service medical records document an initial impression of 
a compression fracture of C5.  After service, in June 1979, 
X-rays by VA revealed marked deformity of the C5 and C6 
vertebrae.  On the most recent VA examination in June 2004, 
it was noted that a recent X-ray revealed degenerative 
changes from C2 to C4, but there was no report or finding 
pertaining to the C5 and C6 vertebrae. 

In view of the above, it is unclear as to whether or not the 
veteran has a vertebral deformity of the C5 and C6. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the X-rays of the cervical 
spine conducted in April 2004 at the 
Phoenix, Arizona, VAMC and have the X-
rays reviewed by a radiologist to 
determine whether there is any 
demonstrable deformity of the C5 and/or 
C6 vertebrae.  

If the X-rays are unavailable, schedule 
the veteran for a VA examination to 
include X-rays to determine whether 
there is any demonstrable deformity of 
the C5 and/or C6 vertebrae.  

2. After the above development is 
completed, adjudicate the claim for 
increase for the cervical spine, 
considering Diagnostic Code 5285 under 
the pre-September 2003 version of the 
Rating Schedule.  If the benefit sought 
remains denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


